Title: To James Madison from George Lee Turberville, 7 April 1790
From: Turberville, George Lee
To: Madison, James


My dear SirCaroline County April 7th. 1790
Yr. Favor of february tenth did not reach me untill yesterday having been from home six weeks during which I have suffered extremely with a pleurisy—& afterwards the Gout—or rather a flying Gout. I am thank heaven now almost recover’d.
Small breaches in Laws are precedents which will be drawn in point in favor of larger & more important ones—and a Government subject to the will only of those in power will be consequential of the patient sufferance of such breaches how trivial soever they may appear to be. I am still convinced that the Law of the Union is positive in regard to the payment of Specie only in the naval offices for duties—& the Letter to Hudson Muse Collector of Rappa. from Mr. Hamilton directs him to receive notes from the Banks. I shall still forbear to comment upon the consequences that may result to the prejudice of the public & of the individuals in the U. S. & shall only add that the secretaries report encreases my apprehensions of injury from that quarter, I am not unacquainted personally with that Gentleman at the head of that department of the Revenue & still less so with the powers of his mind—his acquirements, disposition & character, I tremble at the thoughts of his being at the head of such an immense sum as 86 millions of dollars—and the annual revenue of the Union. The number of dependants on him necessary to manage the great department of Revenue the multitude who will be interested in the funds (in opposition too to the Landed interest of the U. S.) all of whom will in some measure be dependant—or at any rate attached to the principal Officer of the Revenue I profess creates with me apprehensions—that from the complicated nature of the subject I am at a loss to determine whether I ought to foster or to discourage.
I am nevertheless persuaded that the funding business founded upon loans will never answer in America. The example set by Great Britain can never be followd here untill our Country becomes as thickly populated—as commercial and as highly Cultivated as G. Britain is. Money there is so abundant & its use so limited that 3 prCt. is better interest than 10 prC in Virginia at least. Ready Money will for a long period be worth 7 8 & 10 pr. Cent in this Country. The very purchase of Lands if they remain uncultivated in the Lower Country or any where on the Eastern waters will in 10 years if sold again repay the principal & 10 pr. Cent interest—& Cash laid out upon the improvement of the soil will Average 20 pr. Ct. Bills on London are now selling for 12 & 14 prCt. & very skilful merchants are of opinion they will be down to par before 12 Months elapse. Our Exports are becoming infinitely greater than our imports—frugality & industry are again becoming familiar & notwithstanding those things specie is scarce. Vast sums are wanting yet to afford a medium sufficient for the mere intercourse between the holders of soil & those they employ to improve it. Taking this veiw of things & recollecting the former want of punctuality in the payments from the public—which cannot easily be eradicated from the minds of men—is it supposeable that any persons will be found to advance money for the purchase of annuities or to Vest monies in the funds of the Union for the precarious interest of 6 pr. Centum.
The Idea of consolidating the debt of the States with that of the Union is a very unpopular one & for that reason only ought to be laid aside. But I do not think it even political. The debts of Virga. are sinking fast. Every creditor appears satisfied—and the monied men are very fond of becoming adventurers & purchasing the State paper. Many have made their fortunes by it. Why in heaven then shou’d Congress interfere with us? I hope and trust that part of the plan will at least be negatived.
I observe in the secretaries report one Article among many Very exceptionable ones to me—that will be fatal to Virginia ’tis the Tax proposed on Stills. This is a partial law calculated to burthen the southern states & to put a stop to the distillation of brandy & Whisky whilst the Eastern people—mostly resident in Towns are totally exonerated from the Tax. This cannot have escaped yr. Notice.
Touching discrimination—I am entirely of yr. opinion—altho I do not think that the Government cou’d be taxed with injustice if they pay the alienee the bona fide sum he gave for his final settlement, or other state paper with his interest up to the period of reimbursement. ’Tis admitted that the original holder parted with all his claim when he sold his security but can it be said that when he sold it he expected that its nominal Value wou’d be made good. No. He sold it for what he thought it was worth for what he conceived his Country woud be able to make good to him & the difference between the nominal & the received value—he sacrificed to the necessities of his Country.
Upon the whole the credit of the Union must be bottomed rather upon what they do in future than upon Quixotic attempts to do impossibilities & to make good what the abilities of their Citizens are inadequate to by aiming at giving real value to their old debts. If they fail in the visionary attempt to pay the nominal amount of their debt—which I am assured they will do—their credit will sink hardly ever to rise again & convulsions probably a revolution will be the consequence.
I am not apprehensive of danger from the doors of the senate being shut—but I am anxious for the Legislature in every instance to conciliate the Affection of the people.
In my next I will give you my ideas touching the measures that appear to me proper to be pursued in regard the Old Debts & in the mean time give me leave to assure you that I remain with Most Affectionate regard Yr. Most Affectionate & Obedt servant
George Lee Turberville
Excuse this Scrawl I have not time to copy the Letter.
